DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 20 appeared as an independent claim claiming “a programmable device”. However, claim 20 also appeared as depending on claim 2 which is claiming “a processor element …” It is unclear whether claim 20 is an independent claim or dependent claim.  Applicant may cancel the claims, amend the claims to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crosetto (US 7,584,446).

	Referring to claims 8-9, Crosetto discloses a control method of a processor element (fig. 7, 3-D flow processing), comprising: performing arithmetic processing (14:5-13, ALU) based on a function in which an instruction set generated according to a program is mounted (12:38-45, instruction); performing storing processing of an argument of the function (12:62-67, FIFO/buffer data driven); and  performing, according to a state (figs. 2 and 5, state of bypass switch, i.e. layer 1 and 3 closed, layer 2 open), switching whether to bypass the arithmetic processing, switching whether to bypass the storing processing, switching a sequence of function processing being a pair of the arithmetic processing and the storing processing, and switching an input to the function processing and an output destination of the function processing (10:31-40, bypassing layers).
Allowable Subject Matter
Claims 1-7 and 10-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claim feature of “a register … a first bypass switch … a second bypass switch … a connection setting unit … a multiplexer … a de-multiplexer … a selection …” as recited in independent claim 1.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 10,853,073 discloses operations of two-dimensional processing elements array with bypassing switch.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application 

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182